DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 17, in line 7 claim 17 recites “two or more fluid outlets”. The relationship between this limitation and the limitation “at least one fluid outlet” in lines 2-3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist et al. (US 4,005,435) in view of Vijay (US 5,154,347) and/or Sherman et al. (US 6,425,660) and Hegedus et al. (US 6,460,980).
 	Regarding claim 1, Lundquist et al teaches an industrial printhead (figs.1,2) comprising a flow channel (54 figs.2,1) enclosed in a chamber, wherein the flow channel has at least one fluid inlet (66 figs.2,1) and fluid outlet (68 figs.2,1), wherein the flow channel is resonated, in use, by a single vibration distributor (20 figs.1,2) comprising a mass resonator (44 figs.2,1), piezoelectric exciter (48 figs.2,1) and wave concentrator (50 figs.2,1) arranged in an axial configuration (abstract, col. 2 lines 3-21, col. 4 lines 36-55, col. 6 lines 41-68, “cone-shaped” in col. 10 lines 26-29, 60-62 and see also figs.1,2).
Lundquist et al does not explicitly teaches providing more than one fluid outlets.
Lundquist et al further fails to explicitly teaches wherein the fluid outlets has a flow direction perpendicular to the flow direction of the fluid channel.
However, Vijay teaches liquid ejecting head having more than one fluid outlets (nozzles 90 fig.5). Vijay further teaches the use of wave concentrator (38 figs.4, 5) that can have different shapes (figs.6a-e) including conical shaped wave concentrator (fig.6b).
Similarly, Sherman et al liquid ejecting head (figs.1, 2) having more than one fluid outlets (7 figs.4, 2, 1).
Hegedus et al teaches similar printhead wherein each of two or more fluid outlets (7 figs.1,3,6a,6b) has a flow direction perpendicular to the flow direction of the fluid channel (3) (figs.1, 3, 6a, 6b; col. 8 lines 25-32).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to provide two or more fluid outlet in Lundquist et al to arrange the flow direction of the outlets and the fluid channel to be perpendicular in the printing device of Lundquist et al based on the teachings of Vijay and/or Sherman et al and Hegedus et al for instance to improve ejection/print speed and to be able to supply plurality of outlets and/or arrange the printing assembly as shown in Hegedus et al to form compact and wide printing device.

Regarding claim 2, Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al further teaches wherein the mass resonator (6 figs.1, 2 of Sherman et al; 44 figs.2,1 of Lundquist et al) has a greater mass density than the wave concentrator (11 figs.1,2 of Sherman et al; 50 figs.2,1 of Lundquist et al) (made of brass and stainless steel, col.2 lines 35-37 of Sherman et al).

Regarding claim 3, Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al further teaches wherein the single vibration distributor (20 figs.1,2 of Lundquist et al; 29,38 figs.4,5 of Vijay; 3 figs.1,2 of Sherman et al) has a generally cylindrical cross-section (figs.1,2 of Lundquist et al; figs.4,5 of Vijay;figs.1,2 of Sherman et al).

Regarding claim 4, Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al further teaches where in the mass resonator (6 figs.1, 2 of Sherman et al; 44 figs.2,1 of Lundquist et al) is formed from a high density material such as steel or brass (col.2 lines 35-37 of Sherman et al).

Regarding claim 7, Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al further teaches wherein the vibration distributor (20 figs.1,2 of Lundquist et al; 29,38 figs.4,5 of Vijay; 3 figs.1,2 of Sherman et al) is joined to the flow channel (54 figs.1,2 of Lundquist et al; fluid channel between 41 and 42 figs.4,5 of Vijay; 13 figs.1,2 of Sherman et al).

Regarding claim 13, Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al further teaches wherein each of the two or more fluid outlets are spaced apart from adjacent fluid outlets by 2.54mm (col.6 lines 36-39, col.7 lines 27-37 of Hegedus et al).

Regarding claim 14, Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al further teaches wherein each of the two or more fluid outlets (7 figs.1, 3, 6 of Hegedus et al; 7 figs.4, 2 of Sherman et al) are supplied with fluid from a common fluid source (5 figs.1,3 of Hegedus et al).

Regarding claim 15, Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al further teaches wherein each of the two or more fluid outlets (7 figs.1,3 of Hegedus et al; 7 figs.4, 2 of Sherman et al) are supplied with fluid from individual fluid sources (fluid sources 5 of different colors in figs.1,3; col.6 lines 39-44, col.4 lines 11-13 of Hegedus et al).

Claim 5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al in view of Pham-Van-Diep et al. (US 6,224,180).
Regarding claim 5, Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al teaches wherein the wave concentrator (11 figs.1,2 of Sherman et al; 50 figs.2,1 of Lundquist et al) is formed from a high density material having a lower density than steel or brass (col.2 lines 35-37 of Sherman et al).
Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al do not explicitly teaches wherein the wave concentrator is made of material including aluminium or titanium.
However, Pham-Van-Diep et al teaches similar printhead including wave concentrator (126 figs.5, 6) that is made of material including aluminium or titanium (col.6 lines 63-65).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to form the wave concentrator of Lundquist et al as modified above from such material based on the teachings of Pham-Van-Diep et al for instance to use materials based on its availability and/or based on preferred characteristic of the material. 
Note also in the alternative it would have been obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention to make the wave concentrator from such material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use for the purpose of using material that is available and/or have the required property. In re Leshin, 125 USPQ 416.

Regarding claims 9 and 10, Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al and as further modified by Pham-Van-Diep et al further teaches wherein the flow channel is configured to receive and eject fluid having predetermined viscosity and fluid having a range of pigment sizes and/or particles of different anisotropy (col.2 lines 44-57; col.4 lines 3-5; col.8 lines 39-41 of Pham-Van-Diep et al; col.6 lines 10- 26 of Vijay; col. 3 lines 10-18 of Sherman et al).
 Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al and as further modified by Pham-Van-Diep et al do not explicitly teaches wherein the fluid has specific viscosity between 20-1000cP and specific size ranges of 1 micron to 500 micron.
   However, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention to use preferred fluid material with preferred characteristics such as viscosity and particle size, since it has been held to be within the general skill of a worker in the art to select a known fluid material on the basis of its suitability for intended use for instance to produce required type of ejections such as size and speed. In re Leshin, 125 USPQ 416.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al in view of Nunomura et al.(US 2006/0191562). 
Regarding claim 8, Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al teaches wherein the mass resonator (44 figs.2,1 of Lundquist et al; 6 figs.1,2 of Sherman et al), piezoelectric exciter (48 figs.2,1 of Lundquist et al; 9 figs.1,2 of Sherman et al) and wave concentrator (50 figs.2,1 of Lundquist et al; 11 figs.1,2 of Sherman et al) are clamped together axially.
Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al teaches the elements fastened together but does not explicitly shows the use of axial fastener. 
However, Nunomura et al teaches similar vibration distributor (figs.7A,7B) including resonator, piezoelectric exciter and wave concentrator fastened together axially by axial fastener (104 figs.7A,7B).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use such axial fastener in Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al based on the teachings of Nunomura et al to reliably secure the vibration distributor axially. 
Note also in the alternative it would have been obvious to one having ordinary skill in the art, as of the effective filing date of the claimed invention, to use axial fastener to connect the above elements since it was known in the art that different fastening methods including the use of axial fastener are used based on the characteristics of the elements being connected for instance their size, toughness, thermal characteristics, ease of making the connection, availability of fasteners, etc. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al and further in view of Pham-Van-Diep et al.(US 6,224,180).
Regarding claim 16, Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al further teaches fluid sources containing fluid (fluid sources 5 of different colors in figs.1,3 ; col.6 lines 39-44, col.4 lines 11-13  of Hegedus et al). 
Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al does not explicitly teaches heater used to heat the fluid contained in the fluid source.
Pham-Van-Diep et al explicitly teaches printhead that includes heater (32 figs.5,1) used to heat fluid contained in the fluid source (24 figs.5,1). 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use such fluid sources having a heater element in the device of Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al based on the teachings of Pham-Van-Diep et al for instance to be able to use phase change fluids and/or maintain the fluid at required temperature.   

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lundquist et al. (US 4,005,435) in view of Pannu et al. (US 2004/0046839) and Clarke et al. (US 8,439,487) and/or Matsumoto (US 2001/0015735) and Hegedus et al. (US 6,460,980).      
Regarding claim 17, Lundquist et al teaches an industrial printhead (figs.1,2) comprising a flow channel (54 figs.2,1) enclosed in a chamber, wherein the flow channel (54) has fluid inlet (42,66 fig.2) and at least one fluid outlet (68 fig.2), wherein the flow channel is resonated, in use, by a single vibration distributor (20 figs.1,2) comprising a mass resonator (44 figs.2,1), piezoelectric exciter (48 figs.2,1) and wave concentrator (50 figs.2,1), and wherein the wave concentrator (50 figs.2,1) is conical in shape (abstract, col. 2 lines 3-21, col. 4 lines 36-55, col. 6 lines 41-68, “cone-shaped” in col. 10 lines 26-29, 60-62 and see also figs.1,2).
Lundquist et al does not explicitly teaches providing two or more fluid inlets, and wherein the wave concentrator has a lower mass density than the mass resonator.
Lundquist et al further fails to explicitly teaches wherein the fluid outlets has a flow direction perpendicular to the flow direction of the fluid channel.
However, Pannu et al teaches wherein the wave concentrator (53 fig.6;15 figs.1,2,4) has a lower mass density than the mass resonator (17 figs.1,2,6) (paragraph 0014).
Clarke et al teaches ejection head including two or more fluid inlets (inlets of 17,18 fig.3A;13,15 fig.5A), 
Similarly Matsumoto teaches ejection head including two or more fluid inlets (20,22 figs.2,1; see also figs.7,8). 
Hegedus et al teaches similar printhead wherein each of two or more fluid outlets (7 figs.1,3,6a,6b) has a flow direction perpendicular to the flow direction of the fluid channel (3) (figs.1, 3, 6a, 6b; col. 8 lines 25-32).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include two or more inlets, to use materials such that the wave concentrator has a lower mass density than the mass resonator, and to arrange such that the flow direction of the outlets and the fluid channel to be perpendicular in the device of Lundquist et al based on the teachings of Pannu et al, Clarke et al, Matsumoto and Hegedus et al for instance to enable the use of different fluids, to provide a more efficient vibration distributor, and/or better amplify/focus vibration and/or to form compact and wide printing device.

Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Lundquist vibration distributor is only capable of ejection from a single orifice without exactly showing the structural difference between the vibration distributor of the printhead in the reference and in the application that made the difference. Ejection of droplets from multiple of orifices using a single vibration distributor is taught by references Vijay and Sherman et al as used in the obviousness rejection above.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In regards to applicant’s argument that reference Hegedus does not teach how to adapt the disclosure of Lundquist so that it is capable of producing droplets when the orifice is situated perpendicular to the flow channel. As discussed above Lundquist fails but Hegedus teaches arranging fluid outlet and fluid channel such that fluid outlets has a flow direction perpendicular to the flow direction of the fluid channel as used in the obviousness rejection above. Note also applicant admitted prior art figure 1 teaches similar arrangements of fluid outlet (12b) and fluid channel (12) such that fluid outlets has a flow direction perpendicular to the flow direction of the fluid channel.
Applicant is reminded that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853